Citation Nr: 1523724	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 15, 2014, and 70 percent thereafter.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

(The issue of the appellant's entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, is the subject of a separate decision).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the July 2010 rating decision, the RO denied a rating in excess of 10 percent for PTSD.  Before the appeal was certified to the Board, in a June 2012 rating decision, the RO increased the rating for the appellant's PTSD to 30 percent, effective April 28, 2010, which was the date of receipt of his claim for an increased rating.  In a May 2014 rating decision, the RO increased the rating for the appellant's PTSD to 70 percent, effective May 15, 2014.  Although higher ratings were granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the date of receipt of the appellant's claim and he has not withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the April 2014 rating decision, the RO denied service connection for bladder cancer.  In a September 2014 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability (TDIU).

In March 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

A review of the record indicates that the appellant was originally represented in this appeal by the American Legion.  In August 2012, he revoked power of attorney in favor of that organization and appointed the Disabled American Veterans as his representative.  In May 2015, the appellant revoked power of attorney in favor of the Disabled American Veterans and indicated that he wished to proceed pro se.  

The Board notes that the issue of the appellant's entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from other issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).

The Board notes that, in the Introduction portion of its March 2014 remand, it had observed that the RO denied the appellant's claim for a waiver of recovery of an indebtedness in the calculated amount of $449.52 in a September 2007 decision.  The Board further observed that, in September 2009, the appellant had submitted a notice of disagreement with the September 2007 decision.  Because the issue of the timeliness of the appellant's notice of disagreement had yet to be addressed by the Agency of Original Jurisdiction (AOJ), the Board referred the matter for appropriate action.  As the record currently available to the Board contains no indication that the AOJ has addressed this matter, the issue of whether the appellant's notice of disagreement with the September 2007 decision denying his claim of entitlement to a waiver of indebtedness was timely filed is again referred to the AOJ for appropriate action.  

The Board also notes that the appellant submitted a claim of entitlement to service connection for peripheral neuropathy in May 2015.  The record currently available to the Board contains no indication that the AOJ has adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Entitlement to service connection for bladder cancer, claimed as secondary to exposure to Agent Orange.

The appellant seeks service connection for bladder cancer.  In particular, he has contended that this condition is causally related to his exposure to Agent Orange during his service in Vietnam.  After reviewing the record, the Board finds that additional evidentiary development is necessary prior to further consideration.

As a preliminary matter, the Board notes that the appellant's service treatment records are entirely negative for any complaints or findings of bladder cancer.  The post-service medical evidence is similarly negative for complaints or findings of bladder cancer for many years after separation.  Rather, the record shows that the appellant was not diagnosed as having bladder cancer until June 2013, which was more than 43 years after service separation.  Moreover, there is no indication in the evidence of record that any medical professional has related the appellant's current bladder cancer to his active service or any incident therein.  The appellant does not contend otherwise.  Rather, the appellant has contended that he developed bladder cancer as a result of Agent Orange exposure in Vietnam.  

Because the record on appeal shows the appellant served in Vietnam during the Vietnam era, he is legally presumed to have been exposed to herbicides absent affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

Under applicable legal criteria, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2014).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include bladder cancer.  See 38 C.F.R. § 3.309(e) (2014).

The presumptive regulations, however, do not preclude direct service connection.  Rather, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  This has not escaped the attention of the appellant's former representative who, in January 2015 written arguments, requested a remand of this matter for the purpose of obtaining an examination and medical opinion regarding the etiology of the appellant's bladder cancer.  Given the appellant's contentions and the applicable legal criteria, this should be accomplished on remand.  


Entitlement to an increased rating for PTSD and TDIU

The Board also finds that an examination is necessary in connection with the appellant's claims for an increased rating for PTSD and entitlement to TDIU.  A review of the record indicates that the appellant was last examined for VA compensation purposes in May 2014.  Since that time, the appellant has alleged that his PTSD has worsened, now rendering him unable to establish and maintain relationships with others and unable to work.  He also reports that he has experienced suicidal thoughts and deficiencies in judgment, thinking, and mood.  See e.g. June 2014 statement from appellant.  Given the record, the Board finds that an additional VA examination is necessary in order to clarify the current severity of the appellant's PTSD, including its impact on his ability to secure and maintain substantially gainful employment.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board also notes that the record on appeal indicates that the the appellant is in receipt of benefits from the Social Security Administration (SSA).  It is unclear, however, whether he is currently receiving SSA disability or retirement benefits or whether he has ever received SSA disability benefits.  Given the nature of the issues on appeal, VA is required to undertake the necessary efforts to clarify this matter and obtain any disability records from SSA, as they may be relevant to his VA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that it contains complete clinical records from the Memphis VA Medical Center (VAMC) for the period from April 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  The AOJ should review the record and ensure that it contains the appellant's entire VA Vocational Rehabilitation file.  

3.  The AOJ should contact the Social Security Administration and request copies of records pertaining to any application for or award of disability benefits to the appellant, to include a copy of any decision rendered and the records upon which such decision was based.

4.  After any additional records are associated with the record, the appellant should be afforded a VA medical examination to determine the nature and etiology of his current bladder cancer.  Access to records in appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with this examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinon, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's current bladder cancer is causally related to his active service or any incident therein, including his presumed exposure to Agent Orange (notwithstanding the fact that such an association may not be presumed).  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After the above records are secured and associated with the record, the appellant should then be afforded a VA psychiatric examination to determine the current severity of his service-connected PTSD.  Access to records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should address the severity of the appellant's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  The examiner should also opine whether it is at least as likely as not that the appellant's service-connected PTSD renders him unable to secure or maintain substantially gainful employment.  

A complete rationale must be provided for any opinion offered.

6.  Thereafter, the AOJ must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  The AOJ should then readjudicate claims, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and any representative should be provided with a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




